DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (“Electron/Ion Sponge”-Like V-based Polyoxometalate: Toward High-Performance Cathode for Rechargeable Sodium Ion Batteries).
In re claim 1, Liu discloses an electrode material of a lithium-ion capacitor, comprising at least one material selected from the following structures: 
a Keplerate-type polyoxometalate containing molybdenum and iron; 
a Keplerate-type polyoxometalate containing molybdenum and vanadium; 
a bi-capped Keggin-type polyoxometalate containing vanadium; and 
a polyoxometalate containing vanadium and a transition metal, wherein the transition metal is nickel, cobalt, iron, or manganese. (Abstract, pg.6912 ¶2, pg.6913 “Results and Discussion” ¶2-3, pg.6914 “Results and Discussion” ¶1)
In re claim 2, Liu discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Liu further discloses wherein the Keplerate-type polyoxometalate containing molybdenum and iron comprises [{Mo6Oi9}c{Mo72Fe30O254(CH3COO)12(H2O)96}] - 150H20 (abbreviated as {Mo72Fe30}). (Abstract, pg.6912 ¶2, pg.6913 “Results and Discussion” ¶2-3, pg.6914 “Results and Discussion” ¶1; Note that Liu discloses the polyoxometalate containing vanadium and a transition metal, and therefore, discloses the limitations of claim 2.)
In re claim 3, Liu discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Liu further discloses wherein the Keplerate-type polyoxometalate containing molybdenum and vanadium comprises Na2K23{ [(MoVI)MoVI5O21(H20)3(KSO4)] 12[(VIVO)30(H20)20(SO4)o.5] } ca200H20 (abbreviated as {Mo72V30}). (Abstract, pg.6912 ¶2, pg.6913 “Results and Discussion” ¶2-3, pg.6914 “Results and Discussion” ¶1; Note that Liu discloses the polyoxometalate containing vanadium and a transition metal, and therefore, discloses the limitations of claim 3.)
In re claim 4, Liu discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Liu further discloses wherein the bi-capped Keggin-type polyoxometalate containing vanadium comprises M1xM2yPV14042, M1 and M2 are cations, x+y=9, x>0, y>0. (Abstract, pg.6912 ¶2, pg.6913 “Results and Discussion” ¶2-3, pg.6914 “Results and Discussion” ¶1; Note that Liu discloses the polyoxometalate containing vanadium and a transition metal, and therefore, discloses the limitations of claim 4.)
In re claim 5, Liu discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Liu further discloses wherein the polyoxometalate containing vanadium and the transition metal comprises M3aM4bNiV13038 or M3aM4bMnV13038, M3 and M4 are cations, a+b=9, a>0, b>0. ((Abstract, pg.6912 ¶2, pg.6913 “Results and Discussion” ¶2-3, pg.6914 “Results and Discussion” ¶1)
In re claim 6, Liu discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Liu further discloses comprising a conductive additive, a binding agent, or a combination thereof. (pg.6918 “Methods” ¶4)
In re claim 7, Liu discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Liu further discloses a positive electrode; a negative electrode; and an electrolyte located between the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode contains the electrode material of claim 1. (pg.6918 “Methods” ¶4)

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (“Mechanism of Sodium Ion Storage in Na7[H2PV14O42] Anode for Sodium-Ion Batteries”).
In re claim 1, Lin discloses an electrode material of a lithium-ion capacitor, comprising at least one material selected from the following structures: 
a Keplerate-type polyoxometalate containing molybdenum and iron; 
a Keplerate-type polyoxometalate containing molybdenum and vanadium; 
a bi-capped Keggin-type polyoxometalate containing vanadium (Abstract, pg.1800491 “Introduction” ¶5); and 
a polyoxometalate containing vanadium and a transition metal, wherein the transition metal is nickel, cobalt, iron, or manganese. 
In re claim 2, Lin discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Lin further discloses wherein the Keplerate-type polyoxometalate containing molybdenum and iron comprises [{Mo6Oi9}c{Mo72Fe30O254(CH3COO)12(H2O)96}] - 150H20 (abbreviated as {Mo72Fe30}). (Abstract, pg.1800491 “Introduction” ¶5; Note that Liu discloses the polyoxometalate containing vanadium and a transition metal, and therefore, discloses the limitations of claim 2.)
In re claim 3, Lin discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Lin further discloses wherein the Keplerate-type polyoxometalate containing molybdenum and vanadium comprises Na2K23{ [(MoVI)MoVI5O21(H20)3(KSO4)] 12[(VIVO)30(H20)20(SO4)o.5] } ca200H20 (abbreviated as {Mo72V30}). (Abstract, pg.1800491 “Introduction” ¶5; Note that Liu discloses the polyoxometalate containing vanadium and a transition metal, and therefore, discloses the limitations of claim 3.)
In re claim 4, Lin discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Liu further discloses wherein the bi-capped Keggin-type polyoxometalate containing vanadium comprises M1xM2yPV14042, M1 and M2 are cations, x+y=9, x>0, y>0. (Abstract, pg.1800491 “Introduction” ¶5)
In re claim 5, Lin discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Lin further discloses wherein the polyoxometalate containing vanadium and the transition metal comprises M3aM4bNiV13038 or M3aM4bMnV13038, M3 and M4 are cations, a+b=9, a>0, b>0. (Abstract, pg.1800491 “Introduction” ¶5; Note that Liu discloses the polyoxometalate containing vanadium and a transition metal, and therefore, discloses the limitations of claim 5.)
In re claim 6, Lin discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Lin further discloses comprising a conductive additive, a binding agent, or a combination thereof. (pg.1800491 “Electrochemical Characterization” ¶7).
In re claim 7, Lin discloses the electrode material of the lithium-ion capacitor of claim 1, as explained above. Lin further discloses a positive electrode; a negative electrode; and an electrolyte located between the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode contains the electrode material of claim 1. (pg.1800491-1800492 “Experimental Section” ¶1-5)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uematsu et al. (“Reversible Lithium Charge-Discharge Property of Bi-capped Keggin-type Polyoxovanadates”) Abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848